Third District Court of Appeal
                               State of Florida

                          Opinion filed July 6, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1100
                       Lower Tribunal No. 18-40228
                          ________________


                             Norma Herrera,
                                  Appellant,

                                     vs.

                       Winn-Dixie Stores, Inc.,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

      The Rousso, Boumel Law Firm, PLLC, and Adam T. Boumel; Philip D.
Parrish, P.A., and Philip D. Parrish, for appellant.

      Cosio Law Group, and Eduardo Cosio and Julie Bork Glassman, for
appellee.


Before LOGUE, HENDON, and GORDO, JJ.

     PER CURIAM.
     Affirmed. See Encarnacion v. Lifemark Hosps. of Fla., 211 So. 3d 275,

278 (Fla. 3d DCA 2017).




                                    2